 Case 2:19-cv-07833-SVW-JEM Document 17 Filed 10/10/19 Page 1 of 4 Page ID #:184



 1 GREENBERG TRAURIG, LLP
     ADIL M. KHAN (SBN 254039)
 2
     khanad@gtlaw.com
 3   MICHAEL E. MCCARTHY (SBN 301010)
     mccarthyme@gtlaw.com
 4
     1840 Century Park East, 19th Floor
 5   Los Angeles, CA 90067
     Telephone: (310) 586-7700
 6
     Facsimile: (310) 586-7800
 7
     Attorneys for Defendants
 8 SALUS CAPITAL PARTNERS, LLC, HRG GROUP, INC.,
 9 KYLE SHONAK and AARON MILLER
10
11                                  UNITED STATES DISTRICT COURT
12                      FOR THE CENTRAL DISTRICT OF CALIFORNIA
13                                       WESTERN DIVISION
14
15 DAVID ZINBERG, MARINA                        CASE NO.: 2:19-cv-07833-SVW-JEM
     ZINBERG,
16
                                                REQUEST FOR JUDICIAL NOTICE IN
17                    Plaintiffs,               SUPPORT OF DEFENDANTS’ MOTION
                                                TO DISMISS COMPLAINT AND
18 v.                                           STRIKE REQUEST FOR ATTORNEYS’
19 SALUS CAPITAL PARTNERS, LLC;                 FEES

20 HRG GROUP, INC.; KYLE SHONAK;                [Filed Concurrently with Motion to Dismiss
     AARON MILLER and DOES 1 through            and Strike, Declaration of Michael E.
21 20, inclusive,                               McCarthy, and Proposed Order]
22
                      Defendants.               DATE:       November 18, 2019
23                                              TIME:       1:30 p.m.
                                                PLACE:      Courtroom 10A
24
                                                JUDGE:      Hon. Stephen V. Wilson
25
                                                Action Filed:     May 31, 2018
26                                              Complaint Served: August 12, 2019
27                                              Action Removed: September 10, 2019
28

                                                 1
     ACTIVE46447703
 Case 2:19-cv-07833-SVW-JEM Document 17 Filed 10/10/19 Page 2 of 4 Page ID #:185



 1          Defendants Salus Capital Partners, LLC, HRG Group, Inc., Kyle Shonak and
 2 Aaron Miller (collectively, “Defendants”) hereby request that the Court take judicial
 3 notice, pursuant to Federal Rule of Evidence 201, of the following documents:
 4          1.        The Agreement dated September 6, 2013, between Glendon Group,
 5                    Inc. and Bidz.com, Inc., on the one hand, and Los Angeles Jewelry
 6                    Productions, Inc., on the other, a true and correct copy of which is
 7                    attached hereto as Exhibit 1 (the “LAJ Agreement”).
 8          2.        A certified copy of the Complaint filed June 12, 2015, by Salus
 9                    Capital Partners, LLC and Glendon Group, Inc. against David
10                    Zinberg, et al., in the Superior Court of California, County of Los
11                    Angeles, Case No. BC584852 (the “State Court Action”), a true and
12                    correct copy of which is attached hereto as Exhibit 2.
13          3.        A certified copy of the Answer to Plaintiffs’ Complaint filed January
14                    8, 2016, by David Zinberg, in the State Court Action, a true and
15                    correct copy of which is attached hereto as Exhibit 3.
16          4.        A certified copy of the Request for Dismissal filed November 23,
17                    2016, by Salus Capital Partners, LLC, in the State Court Action, a true
18                    and correct copy of which is attached hereto as Exhibit 4.
19 Exhibits 2, 3 and 4 are collectively referred to hereinafter as the “State Court
20 Documents,” and Defendants will promptly lodge the certified copies they obtained if
21 requested by the Court.
22          A.        Exhibit 1: The Court Should Take Judicial Notice of the LAJ
23                    Agreement
24          When ruling on a motion to dismiss, the Court may take judicial notice of and consider
25 documents incorporated by reference in a Complaint, even where those documents are not
26 attached to the Complaint or explicitly referenced therein. See Knievel v. ESPN, 393 F.3d
27 1068, 1076 (9th Cir. 2005) (incorporation by reference applies to “situations in which
28
                                                    1
     ACTIVE46447703
 Case 2:19-cv-07833-SVW-JEM Document 17 Filed 10/10/19 Page 3 of 4 Page ID #:186




 1 the plaintiff’s claim depends on the contents of a document . . . even though the plaintiff
 2 does not explicitly allege the contents of that document in the complaint”); Glenbrook
 3 Capital Ltd. P’ship v. Kuo, 525 F. Supp. 2d 1130, 1137 (N.D. Cal. 2007) (“A court may
 4 take judicial notice of documents that are ‘integral to the plaintiff’s claims’ and whose
 5 ‘authenticity is not disputed,’ even if they are not explicitly incorporated into the
 6 complaint.”) (quoting Parrino v. FHP, Inc., 146 F.3d 699, 705-06 (9th Cir. 1998),
 7 superseded by statute on other grounds as stated in Abrego Abrego v. Dow Chem. Co.,
 8 443 F.3d 676 (9th Cir. 2016)). Incorporation by reference allows the trial court to look
 9 beyond the pleadings without converting the 12(b)(6) motion into a motion for
10 summary judgment. See Knievel, 393 F.3d at 1076-77 (9th Cir. 2005).
11          Here, the Court should take judicial notice of the LAJ Agreement in deciding
12 Defendants’ Motion because the document is explicitly referenced in the Complaint,
13 which erroneously states that the LAJ Agreement is attached.          (Complaint, ¶ 19.)
14 Indeed, each of Plaintiff David Zinberg’s (“Plaintiff”) claims against Defendants
15 expressly arises out of Defendants’ purported refusal to make or allow payments under
16 the LAJ Agreement after December 2013. (Complaint, ¶¶ 28-46.) Furthermore, there
17 is no dispute regarding the authenticity of the document, which Plaintiff’s counsel
18 provided to Defendants after filing this lawsuit.      (McCarthy Decl., ¶¶ 2-5). Thus,
19 because the LAJ Agreement is referenced in the Complaint and was meant to be
20 attached, and because Plaintiff’s claims against Defendants must be examined against
21 the LAJ Agreement, the Court should take judicial notice of the LAJ Agreement. See
22 Parrino, 146 F.3d at 705-06.
23          B.        Exhibits 2 through 4: The Court Should Take Judicial Notice of the
24                    State Court Documents
25          The Court may take judicial notice of a fact not subject to reasonable dispute
26 because it “can be accurately and readily determined from sources whose accuracy
27 cannot reasonably be questioned.” Fed. R. Evid. 201(b)(2). Courts have recognized
28 that “[c]ourt orders and filings are the type of documents that are properly noticed under
                                                  2
     ACTIVE46447703
 Case 2:19-cv-07833-SVW-JEM Document 17 Filed 10/10/19 Page 4 of 4 Page ID #:187




 1 the rule.” Neilson v. Union Bank of Cal., N.A., 290 F. Supp. 2d 1101, 1113 (C.D. Cal.
 2 2003); see also Voss v. Sutardja, No. 14-CV-01581-LHK, 2015 U.S. Dist. LEXIS 8795,
 3 at *15 (N.D. Cal. Jan. 26, 2015) (proper subjects for judicial notice include “court
 4 documents already in the public record and documents filed in other courts”); Las
 5 Vegas Metro. Police Dep’t v. Harris Corp., No. 2:13-cv-01780-GMN-VCF, 2015 U.S.
 6 Dist. LEXIS 26694, at *5 (D. Nev. Mar. 3, 2015) (“courts may take judicial notice of
 7 proceedings of other courts if those proceedings have a ‘direct relation to matters at
 8 issue’”) (citations omitted).
 9          Here, taking judicial notice of State Court Documents is proper and non-
10 controversial. The State Court Documents are comprised of certified copies of court
11 filings from the Superior Court of California, County of Los Angeles, Case No.
12 BC584852, and they are capable of accurate and ready determination by resort to
13 sources whose accuracy cannot reasonably be questioned. (If requested, Defendants
14 will promptly lodge those certified copies with the Court.) Further, the State Court
15 Documents have a direct relation to the matters at issue, as they show that Plaintiff’s
16 claims in this case are based on the same facts and transactions underlying the State
17 Court Action.
18
19 DATED: October 10, 2019            Respectfully submitted,
20                                    GREENBERG TRAURIG, LLP
21
                                   By: /s Adil M. Khan
22                                       Adil M. Khan
                                      Attorneys for Defendants
23
                                      SALUS CAPITAL PARTNERS, LLC, HRG
24                                    GROUP, INC., KYLE SHONAK and AARON
                                      MILLER
25
26
27
28
                                              3
     ACTIVE46447703
